
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1286
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2010
			Mr. Perlmutter (for
			 himself, Mr. Capuano,
			 Mr. Higgins,
			 Mr. Hodes,
			 Mr. Kennedy,
			 Ms. Markey of Colorado,
			 Mr. Markey of Massachusetts,
			 Mr. Moore of Kansas, and
			 Mr. Rothman of New Jersey) submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Commemorating the 50th anniversary of the
		  inaugural season of the American Football League.
	
	
		Whereas, on August 14, 1959, businessman Lamar Hunt and 11
			 colleagues proposed a new major professional football league in the United
			 States;
		Whereas the American Football League was chartered to
			 expand professional football to athletically minded cities growing in
			 population and industry;
		Whereas most professional football fans at the time
			 believed the well-established National Football League was the premier football
			 league;
		Whereas the owners of the new league, including Bud Adams,
			 Lamar Hunt, and Ralph Wilson, jokingly referred to themselves as the “Foolish
			 Club” for taking such a financial risk;
		Whereas securing major television coverage of the proposed
			 league and the financial viability of the American Football League were very
			 much in doubt;
		Whereas the Boston Patriots, Buffalo Bills, Dallas Texans,
			 Denver Broncos, Houston Oilers, Los Angeles Chargers, New York Titans, and
			 Oakland Raiders comprised the original 8 teams of the inaugural American
			 Football League;
		Whereas few experts felt the American Football League had
			 the talented players or coaching staffs to provide a quality product marketable
			 to the American people;
		Whereas the American Broadcasting Company agreed to a
			 television contract with the new League without knowing the potential reception
			 of the league;
		Whereas, on September 9, 1960, the Denver Broncos defeated
			 the Boston Patriots in the first regular season AFL game;
		Whereas steadily over the 1960s many talented players
			 chose to play in the new AFL rather than the NFL;
		Whereas football legends Sid Gillman, Al Davis, Hank
			 Stram, Joe Namath, Lionel Taylor, George Blanda, Jack Kemp, and Gino
			 Cappelletti coached or played in the AFL;
		Whereas, on June 8, 1966, the American Football League and
			 the National Football League announced a proposed merger;
		Whereas, on January 15, 1967, the Green Bay Packers
			 defeated the Kansas City Chiefs in the first Super Bowl, pitting the winner of
			 the AFL against the winner of the NFL;
		Whereas, on August 5, 1967, the Denver Broncos became the
			 first AFL team to defeat an NFL team when they defeated the Detroit
			 Lions;
		Whereas, on January 12, 1969, the New York Jets defeated
			 the Baltimore Colts, becoming the first AFL team to win the Super Bowl;
		Whereas, in 1970, the American Football League officially
			 merged with the National Football League;
		Whereas American football has become the most watched
			 sport in the Nation;
		Whereas, since the merger, the former AFL teams have won a
			 combined 12 Super Bowl championships; and
		Whereas 10 current National Football League teams (the
			 Buffalo Bills, Cincinnati Bengals, Denver Broncos, Kansas City Chiefs, Miami
			 Dolphins, New York Jets, New England Patriots, Oakland Raiders, San Diego
			 Chargers, and Tennessee Titans) trace their roots to the American Football
			 League: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commemorates the 50th anniversary of the
			 inaugural season of the American Football League as a landmark moment in the
			 history of football;
			(2)reaffirms that
			 professional football is a unifying force in the United States;
			(3)encourages
			 football fans to reflect on the contributions of the American Football League
			 to professional football; and
			(4)supports the
			 continued involvement of children and adults in the sport of football.
			
